07/20/2022



                                                                              Case Number: DA 22-0254




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                            Cause No. DA 22-0254


STATE OF MONTANA,

      Plaintiff and Appellee,

v.

DAVID VINCENT STRACHAN,

      Defendant and Appellant.


                         GRANT OF EXTENSION


      Upon consideration of Appellant’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellant is granted an extension of time

to and including August 22, 2022, within which to prepare, serve, and file his

opening brief.




                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                        July 20 2022